Citation Nr: 0808528	
Decision Date: 03/13/08    Archive Date: 03/20/08

DOCKET NO.  04-22 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for contact dermatitis.

2.  Entitlement to service connection for chronic airway 
obstruction.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1969 to 
October 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  

The veteran testified at a hearing before the undersigned 
Veterans Law Judge (VLJ) in March 2005.  The veteran's case 
was remanded for additional development in August 2005.  The 
case is again before the Board for appellate review.


FINDINGS OF FACT

1.  The veteran does not have contact dermatitis attributable 
to his military service.

2.  The veteran does not have chronic airway obstruction that 
is related to his military service.


CONCLUSIONS OF LAW

1.  The veteran does not have contact dermatitis that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1110 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304 (2007). 

2.  The veteran does not have chronic airway obstruction that 
is the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1110, 5107; 
38 C.F.R. §§ 3.102, 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran claims that he was exposed to Agent Orange in 
Korea which caused skin rashes since his military service and 
he reported that he was exposed to asbestos working in a 
boiler room in Korea which led to respiratory disorders.  He 
said he was treated for respiratory problems while serving in 
Korea.  

Associated with the clams file are the veteran's service 
personnel records which indicate that the veteran served in 
Korea from November 1970 to October 1971.  He received the 
National Defense Service Medal and the Armed Forces 
Expeditionary Medal.  The veteran did not claim to have 
received the Vietnam Service Medal nor did he claim to have 
served in the Republic of Vietnam.  His military occupational 
specialty was as a wheel vehicle repairman.  

The veteran's service medical records (SMRs) reveal that 
clinical evaluations of the veteran's skin, chest, and lungs 
were normal at his entrance examination in October 1969 and 
at his separation examination in August 1971.  A chest x-ray 
obtained at the separation examination was noted to be within 
normal limits.  The veteran was treated for an upper 
respiratory infection in December 1970.  

Associated with the claims file are private treatment reports 
from A. C. Wright, M.D., dated from January 1990 to February 
2001.  In February 1992, the veteran was seen for complaints 
of an itchy rash on his stomach and back.  He was assessed 
with contact dermatitis.  In July 2000 the veteran was seen 
for lesions on his left forearm, left foot, and left side of 
his neck.  The lesions were noted to be consistent with 
ringworm.  In February 2001 the veteran was noted to have a 
"hacky" cough of smoker's bronchitis.  

Associated with the claims file are VA outpatient treatment 
reports dated from February 1998 to April 2006.  In August 
2001 chest x-rays revealed emphysema with bullous disease.  
The veteran was counseled to stop smoking.  In March 2002, 
September 2002, March 2003, April 2003, and October 2003 the 
medical history included assessments of chronic airway 
obstruction.  In November 2004 the veteran reported scaling 
on his ears.  His ear canals were reported to be scaly.  X-
rays obtained in March 2004 and November 2004 revealed 
emphysema.  In May 2005 the veteran was seen for a follow-up 
for chronic obstructive pulmonary disease (COPD) and he 
reported that his ears itch and get sores on them.  He was 
encouraged to stop smoking and advised to use Bacitracin 
ointment on his ears.  He was assessed with otitis externa.  
In January 2006 the veteran underwent a computed tomography 
(CT) scan of the chest which revealed emphysematous changes 
with right upper lobe mass suspicious for malignancy.  In 
February 2006 a right lung mass was noted to have been found 
on a routine chest x-ray.  The veteran was noted to have 
undergone a bronchoscopy and mediastinoscopy in March 2006.  
In April 2006 chest x-rays revealed bilateral pneumonia and 
bullous emphysema.  The veteran underwent a right upper lobe 
wedge resection in April 2006.  In May 2006 the veteran was 
noted to be two weeks status-post thoracotomy for a lung 
resection for benign disease.  

The veteran was afforded a VA dermatology examination in 
January 2006.  The examiner reviewed the veteran's claims 
file.  He said the veteran had a history of dermatitis of his 
ears.  The veteran reported that he had had the dermatitis 
for two years and he said it gets very itchy.  He said he was 
treated with hydrocortisone cream.  The examiner said the 
veteran's symptoms and treatment were consistent with 
seborrheic dermatitis but that the veteran's ears were clear 
on the day of the examination and he saw no evidence of a 
rash.  He diagnosed the veteran with probable seborrheic 
dermatitis and opined that it was not caused by or as a 
result of his military service.  

The veteran was afforded a VA respiratory examination in 
January 2006.  The examiner reviewed the veteran's claims 
file.  The veteran reported that he has been progressively 
more short-winded with exertion. He reported that he has to 
stop to catch his breath when walking 500 feet.  He said he 
coughs and has white-yellow sputum associated with the 
coughing.  He reported that he began smoking when he was 16 
and smoked up to two packs per day but that he has now slowed 
down to less than one pack per day for the last few months.  
A chest x-ray revealed a nodular density with streaking 
toward the pleura.  Pulmonary function tests (PFTs) revealed 
moderate obstruction with airtrapping and a reduction in 
diffusing capacity consistent with emphysema.  The examiner 
diagnosed the veteran with significant COPD with chronic 
bronchitis and emphysema.  He said the veteran's symptoms 
were related to his continued smoking and chronic airway 
obstruction.  He noted that there was no evidence of 
significant asbestos exposure while the veteran was in 
service.  He opined that it was unlikely that the veteran's 
pulmonary disease was related to military service.  

II.  Analysis

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2007).  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(Court) lay observation is competent.  

If chronicity is not applicable, service connection may still 
be established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

Contact Dermatitis

Certain diseases associated with exposure to herbicide agents 
may be presumed to have been incurred in service even though 
there is no evidence of the disease in service, provided the 
requirements of 38 C.F.R. § 3.307(a)(6) (2007) are met.  See 
38 C.F.R. § 3.309(e) (2007).  The term "herbicide agent" 
means a chemical in an herbicide used in support of the 
United States and allied military operations in the Republic 
of Vietnam during the Vietnam era.  The diseases for which 
service connection may be presumed to be due to an 
association with herbicide agents does not include contact 
dermatitis.  In general, for service connection to be granted 
for one of these diseases, it must be manifested to a degree 
of 10 percent or more at any time after service.  Chloracne, 
porphyria cutanea tarda, and acute and subacute peripheral 
neuropathy must be manifest to a degree of 10 percent within 
one year after the last date on which the veteran performed 
active military, naval, or air service in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.  See C.F.R. § 3.307(a)(6)(ii) (2007); 
68 Fed. Reg. 34,541 (June 10, 2003) amending 38 C.F.R. 
§ 3.307(a)(6)(iii) implementing the Veterans Education and 
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 
Stat. 976 (2001).  

A veteran who served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, will be presumed to have been exposed during such 
service to an herbicide agent unless there is affirmative 
evidence to the contrary.  Id.  The United States Army has 
also indicated that Agent Orange was used in the Korean 
demilitarized zone (DMZ) during the period from April 1968 to 
July 1969.  

Here, the evidence shows that the veteran served in Korea 
while in service.  However, the veteran did not serve in 
Korea during the period in which service members may have 
been exposed to Agent Orange spraying.  Furthermore, for 
those whose exposure to herbicides in Vietnam is conceded, 
service connection is granted on a presumptive basis for a 
variety of diseases but contact dermatitis is not one of the 
diseases for which service connection is granted.  As such, 
presumptive service connection may not be awarded under 
current VA regulations.

Furthermore, there is no competent evidence to support the 
veteran's contention that he suffers from contact dermatitis 
as a result of military service.  Service medical records 
were negative for any reference to treatment for a skin 
disability.  The veteran was first seen for complaints 
related to a contact dermatitis in February 1992, more than 
twenty years after the veteran separated from service.  Since 
1992 the veteran was seen for ringworm and scaling on his 
ears.  None of the medical records contains any opinion 
linking contact dermatitis to the veteran's military service.  
The veteran was afforded a VA examination to determine the 
etiology of the contact dermatitis in January 2006.  The 
examiner said the veteran's symptoms and treatment were 
consistent with seborrheic dermatitis but that the veteran's 
ears were clear on the day of the examination.  He diagnosed 
the veteran with probable seborrheic dermatitis and opined 
that it was not caused by or as a result of his military 
service.  Given the lack of any medical evidence linking the 
veteran's disability to service, including as due to in-
service herbicide exposure and the fact that contact 
dermatitis is not listed as a presumptive disease due to 
herbicide exposure, the preponderance of the evidence is 
against the veteran's claim.  38 C.F.R. §§ 3.307, 3.309.

Chronic Airway Obstruction

There has been no specific statutory guidance with regard to 
claims for service connection for asbestosis and other 
asbestos-related diseases, and the Secretary has not 
promulgated any regulations, but there are some procedural 
guidelines.  In May 1988, VA issued a circular on asbestos-
related diseases that provided some guidelines for 
considering compensation claims based on exposure to 
asbestos, entitled Department of Veterans Benefits, Veteran's 
Administration, DVB Circular 21- 88-8, Asbestos-Related 
Diseases (May 11, 1988) (DVB Circular).  The DVB Circular was 
rescinded by the Director of the VA Compensation and Pension 
Service in September 1992, and, at that time its contents 
were added as paragraph 7.68 (now paragraph 7.21) of Part VI 
of the VA Adjudication Procedure Manual, M21-1 (Manual M21-
1).  The provision does not give rise to enforceable 
substantive rights and does not create a presumption of 
exposure to asbestos.  Dyment v. West, 13 Vet. App. 141, 145-
46 (1999); aff'd 287 F.3d 1377, 1383-84 (Fed. Cir. 2002).

According to Manual M21-1, Part VI, paragraph 7.21, the most 
common disease related to asbestos exposure is interstitial 
pulmonary fibrosis (asbestosis), and clinical diagnosis of 
asbestosis requires a history of exposure and radiographic 
evidence of parenchymal lung disease.  In addition, it is 
stated that asbestos fibers may also produce pleural 
effusions and fibrosis, pleural plaques, mesotheliomas of 
pleura and peritoneum, lung cancer, and cancers of the 
gastrointestinal tract.  In paragraph 7.21 it is also noted 
that cancers of the larynx and pharynx as well as the 
urogenital system (except the prostate) are also associated 
with asbestos exposure.  

The veteran's SMRs are negative for any evidence of a lung 
disorder.  The veteran was treated for an upper respiratory 
infection on one occasion but his separation examination 
revealed a normal clinical evaluation of his lungs and chest.  
An x-ray taken at the veteran's separation examination was 
within normal limits.  No exposure to asbestos was noted in 
the service records.  The evidence of record reveals that the 
veteran has been diagnosed and treated for chronic airway 
obstruction, bronchitis, COPD, emphysema, and pneumonia since 
service.  The earliest evidence of chronic airway obstruction 
came in March 2002, more than thirty years after the veteran 
separated from service.  Furthermore, none of the medical 
treatment records includes an opinion regarding the etiology 
of the veteran's chronic airway disease.  The veteran was 
afforded a VA examination to determine the etiology of his 
respiratory disorder.  The examiner diagnosed the veteran 
with significant COPD with chronic bronchitis and emphysema.  
He said the veteran's symptoms were related to his continued 
smoking and chronic airway obstruction.  He noted that there 
was no evidence of significant asbestos exposure while the 
veteran was in service.  He opined that it was unlikely that 
the veteran's pulmonary disease was related to military 
service.  Under these circumstances, as there is no competent 
medical evidence establishing that the veteran's chronic 
airway obstruction is related to service, including any 
exposure to asbestos, service connection must be denied.

The Board notes that the veteran has alleged that he has 
contact dermatitis and chronic airway obstruction related to 
service.  While the veteran is capable of providing 
information regarding the current condition of his skin and 
lungs, as a layperson, he is not qualified to offer medical 
opinions.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for contact dermatitis or chronic airway 
obstruction.  See Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 
(1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2007).

III.  Veterans Claims Assistance Act of 2000

In deciding the issues in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2007).  The Board has also 
considered the implementing regulations.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In addition, 38 C.F.R. § 3.159(b), 
details the procedures by which VA will carry out its duty to 
notify.

The RO notified the veteran of the evidence/information 
required to substantiate his claims for service connection in 
a letter dated in May 2003.  He was informed of the elements 
to satisfy in order to establish service connection.  He was 
advised to submit any evidence he had to show that he had 
current disabilities and to identify sources of 
evidence/information that he wanted the RO to obtain on his 
behalf.  In an August 2005 letter he was informed of the 
status of his case and again was informed of the elements to 
satisfy in order to establish service connection.  

In reviewing the requirements regarding notice found at 38 
U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claim.  In summary, the 
Board finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 as enacted by the VCAA and 
38 C.F.R. § 3.159(b).  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  Additionally, by way of a May 2006 
supplemental statement of the case (SSOC), the veteran was 
told of the criteria used to award disability ratings and the 
criteria for assigning an effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  No 
such issues are now before the Board.  

Regarding VA's duty to assist under 38 U.S.C.A. § 5103A and 
38 C.F.R. § 3.159(c)(1)-(3), the Board notes that the RO has 
obtained service medical records, service personnel records, 
private treatment reports, and VA treatment reports.  The 
veteran was afforded VA examinations to assess his claims.  
The veteran has not alleged that there is any outstanding 
evidence that would support his contention that service 
connection for contact dermatitis and chronic airway 
obstruction should be granted.  


	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for contact dermatitis is 
denied.

Entitlement to service connection for chronic airway 
obstruction is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


